Citation Nr: 1140084	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-13 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, including as due to herbicide exposure.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, including as due to herbicide exposure.

4.  Entitlement to service connection for a skin disorder, including as due to herbicide exposure.

5.  Entitlement to service connection for a respiratory disorder, including as due to herbicide exposure.

6.  Entitlement to service connection for sinusitis, including as due to herbicide exposure.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a neck disorder.

9.  Entitlement to service connection for a low back disorder.

10.  Entitlement to service connection for residuals of a shrapnel wound to the left shoulder.

11.  Entitlement to service connection for residuals of shrapnel wounds to the left upper arm.

12.  Entitlement to service connection for residuals of a shrapnel wound to the head.

13.  Entitlement to service connection for a disability manifested by constant thirst and frequent urination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1973, including service in Vietnam from September 1969 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Denver, Colorado, VA Regional Office (RO).

The Board notes that the May 2007 rating decision on appeal also denied service connection for hypertension, and the Veteran submitted a notice of disagreement.  Due to a stay, the RO omitted the matter from its April 2008 statement of the case.  The RO later issued a separate rating decision, with which the Veteran again disagreed, and a statement of the case was issued in October 2009.  However, he did not submit a VA Form 9 to finalize his appeal regarding that issue.  Therefore, it is not before the Board at this time.

The issue of entitlement to service connection for a left knee disorder has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's December 7, 2006 statement.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The issue of service connection for headaches is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A current diagnosis of diabetes mellitus has not been shown.

2.  Peripheral neuropathies of the bilateral upper and lower extremities were not manifested in service or in the first year following the Veteran's service in Vietnam; peripheral neuropathies of the upper and lower extremities are not related to service.

3.  A chronic skin disorder was not manifested in service and has not been shown at any time during the pendency of this claim.  

4.  A chronic respiratory disorder was not manifested in service and has not been shown at any time during the pendency of this claim.  

5.  Sinusitis was shown in service and has continued since that time.

6.  A chronic neck disorder was not manifested in service, arthritis of the cervical spine was not manifested in the first post-service year, and a chronic neck disorder is not related to service.

7.  A chronic low back disorder was not manifested in service, arthritis of the lumbar spine was not manifested in the first post-service year, and a chronic low back disorder is not related to service.

8.  The Veteran served in combat; a history of shrapnel wounds to the left arm, left shoulder, and head is noted in the post-service treatment records.

9.  A disability manifested by constant thirst and frequent urination was not manifested in service and has not been shown at any time during the pendency of this claim.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309(e) (2011).

2.  Bilateral upper extremity peripheral neuropathy was not incurred in or aggravated by service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309(e) (2011).

3.  Bilateral lower extremity peripheral neuropathy was not incurred in or aggravated by service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309(e) (2011).

4.  A skin disorder was not incurred in or aggravated by service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309(e) (2011).

5.  A respiratory disorder was not incurred in or aggravated by service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309(e) (2011).

6.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

7.  A neck disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

8.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

9.  Residuals of a shrapnel wound to the left shoulder were incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

10.  Residuals of shrapnel wounds to the left upper arm were incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

11.  Residuals of a shrapnel wound to the head were incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

12.  A disability manifested by constant thirst and frequent urination was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

A specific list of disabilities and diseases are considered to have been incurred in or aggravated by service if the Veteran has served in the Republic of Vietnam, due to presumptive exposure to certain herbicide agents.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.309(e).  Diabetes mellitus and peripheral neuropathy are included in this list; unspecified skin disorders and respiratory disorders are not included in the list.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

The Veteran's DD 214 reflects that he was awarded the Vietnam Service Medal as well as the Vietnam Campaign Medal with Device.  An October 2006 VA PIES response to a request for information indicated that the Veteran served in Vietnam from September 1969 to July 1970.  Additionally, a DD 215 correction to his DD 214 indicated that he was awarded the Navy Good Conduct Medal, the Navy Unit Commendation Ribbon, the Presidential Unit Citation Ribbon, the Combat Action Ribbon, and the Republic of Vietnam Meritorious Unit Citation (Gallantry Cross Medal Color with Palm).  His service in Vietnam is verified, and exposure to herbicides is conceded.

Diabetes Mellitus

The Veteran has argued that his alleged diabetes mellitus results from exposure to herbicides in Vietnam.  Indeed, research has shown that a number of diseases may have a causal connection to Agent Orange or other herbicide exposure.  Diabetes mellitus is recognized by VA as one of the diseases eligible for presumptive service connection due to exposure to herbicides.

The first requirement for any service connection claim is the existence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence, including VA and private treatment records through May 2007, indicates that, although the Veteran has been diagnosed with impaired fasting glucose and pre-diabetes, he has no current diagnosis of diabetes mellitus.

Private treatment records reflect that lab results in December 2002 showed elevated glucose at 114; it was noted that the reference range for glucose fasting was from 65 to 109.  A handwritten notation indicated that the result was "ok" due to a normal HgA1c finding.  In December 2003, lab results showed glucose to be 110.  In February 2004, lab results showed fasting glucose to be 103 and glucose after hours to be 94, both within the normal range.  February 2005 lab results were interpreted to an impression of pre-diabetes based on impaired fasting glucose.  On March 2005 and July 2005 private treatment, the assessments included impaired fasting glucose.  However, none of these records diagnose diabetes mellitus.

On March 2006 Agent Orange Registry examination, the Veteran reported that his general health had been "good" since his service in Vietnam, and he was being treated for high blood sugars.  The past medical history included hyperglycemia, diagnosed within the previous couple of years, with treatment by diet; he had never been on oral medications or insulin, and he had not been formally diagnosed with diabetes mellitus.  

Laboratory studies showed his non-fasting blood sugar to be 111 mg% (with a notation that the upper limit of normal for fasting levels is 100 mg%) and his Hemoglobin A1c test for long-term control of diabetes was near the upper limit of normal at 5.8%.  The examining physician noted that while the Veteran's blood sugar/glucose was intermittently elevated, he did not meet the diagnostic criteria for type II diabetes mellitus.  The diagnosis was hyperglycemia controlled with diet therapy.  This evidence weighs against the claim that he was diagnosed with diabetes mellitus.

In a July 2006 type II diabetes mellitus questionnaire, the Veteran reported that he was diagnosed in December 2002 by Aspen Family Care; he reported that his alleged diabetes was controlled by diet only.  Following August 2006 lab testing, an impression of insulin resistant/metabolic syndrome was considered.  Contrary to his assertion, private treatment records do not show a diagnosis of diabetes mellitus.

On November 2006 fasting glucose level testing (ordered by a VA sinuses examiner), the glucose serum result was 97, within the normal reference range of 75 to 100.  On December 2006 VA treatment, past medical history included impaired glucose tolerance.  The assessment was impaired fasting glucose by history.  On May 2007 VA treatment, impaired glucose tolerance was noted.  

Because there is no evidence of a current disability at this time, service connection for diabetes mellitus is denied. 

Bilateral Upper and Lower Peripheral Neuropathies

As noted above, the Veteran's service records confirm that he served in Vietnam and herbicide exposure is conceded.  In order to be eligible for presumptive service connection due to herbicide exposure, peripheral neuropathy must be shown to have manifested within one year after serving in Vietnam.  

The STRs are silent for any complaints, findings, treatment, or diagnosis of peripheral neuropathy.  On August 1967 service entrance examination, the clinical evaluation findings included severe pes cavis of the feet.  On November 1973 service separation examination, clinical evaluation findings included pes cavis and scars to the right hand, left knee, and bridge of the nose; all other items were normal.  

In a March 2006 statement, the Veteran stated that in November 1970 during his final physical examination awaiting orders to return to the United States, he reported that he was experiencing a numbing cold feeling in his hands and feet.  He stated that the doctor called his symptoms "peripheral neuropathy," told him it would go away in time, and did not record such findings.  The Board notes that the STRs do not verify this account.  

On March 2006 Agent Orange Registry examination, he reported frequent tingling in his fingers and toes, which had not been evaluated to date.  In a July 2006 type II diabetes mellitus questionnaire, he reported that he had numbness and tingling of his hands and feet, diagnosed in November 1970 in Da Nang, Vietnam and in November 1973 onboard the U.S.S. Mt. Whitney.  The Board again notes no such findings in the STRs.

On November 2006 examination for the Social Security Administration (SSA), a neurological exam was normal: finger-to-nose coordination was normal, Romberg was negative, there was no focal motor weakness, deep tendon reflexes were 2+ and symmetrical in the upper extremities and at the patella, the right Achilles was 2+, and the left Achilles was not elicited.  Pinprick sensory testing was diminished in an L5 distribution over the left.  The impression was low back pain with radiculopathy and a history of L5 vertebral fracture.

On December 2006 VA treatment, the treating physician noted a history reported the Veteran including "peripheral neuropathy" as diagnosed in 1970, with symptoms of tingling and numbness of the left lower extremity.  The physician noted that the diagnosis occurred at the time of a private compensation examination during an episode of acute sciatica.  This history was repeated on subsequent VA treatment.  On December 2006 private treatment, he reported that when his back pain was severe, he experienced numbness down the lateral and anterior thigh into the anterior lower left leg.  

The May 2007 rating decision on appeal denied service connection for peripheral neuropathy of the bilateral lower extremities based on a lack of any current diagnosis; the only medical evidence related to such a condition indicated complaints of left leg pain associated with back pain.  The rating decision also denied service connection for peripheral neuropathy of the bilateral upper extremities based on a lack of any findings of such in service or since separation from service.

Post-service, it is significant that the Veteran does not appear to have received treatment for peripheral neuropathies of the upper or lower extremities at any time, though he first reported symptoms in 2006, which is 33 years after his discharge from service, and 36 years after his service in Vietnam ended.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Unfortunately, no medical evidence was submitted to demonstrate or indicate whether it is at least as likely as not that any peripheral neuropathy was caused by military service.  Indeed, the medical evidence submitted does not diagnose any current peripheral neuropathy.  The Veteran's own statements attribute his occasional numbness down the left leg to recurring severe back pain.  

Because the STRs are silent for any complaints, treatment, or diagnosis regarding peripheral neuropathies of the upper or lower extremities, there is no evidence that either disability manifested in service or has had continuity of symptomatology since separation from service.  Therefore, service connection cannot be established for either on a direct basis.

The Veteran argues that he has peripheral neuropathies caused by exposure to herbicides and/or chemical agents in service.  Indeed, research has shown that a number of diseases may have a causal connection to Agent Orange or other herbicide exposure, and peripheral neuropathy is included in this specific list.  However, as noted above, he first reported symptoms of peripheral neuropathy of the upper and lower extremities in 2006.  There is therefore no medical evidence that the disability manifested within one year of his service in Vietnam.  Service connection cannot be established on a presumptive basis due to exposure to herbicides.   

As the disabilities on appeal are not eligible for service connection on a direct basis or on a presumptive basis due to exposure to herbicides, service connection can only be established with medical evidence of a nexus between the claimed in-service disease or injury and the current disabilities.  There is no competent evidence that relates the Veteran's claimed peripheral neuropathies to his service, or even suggests there may be such nexus; rather, the medical evidence indicates the likelihood against a nexus.  The Board finds that there is no evidence that the Veteran has peripheral neuropathies of the upper or lower extremities incurred in or caused by service.  

The Board acknowledges that the Veteran has submitted lay statements indicating that he believes his current claimed peripheral neuropathies of the upper and lower stem from exposure to Agent Orange.  However, the etiology of peripheral neuropathy in any specific case is a complex medical question that requires medical knowledge/training.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As a layperson, he lacks the training/experience to offer a probative opinion in the matter.  

His lay contentions in this case are outweighed by the medical evidence which indicates that, if he does indeed have peripheral neuropathies of the upper and/or lower extremities, he did not report such in treatment until over three decades after discharge from service and the end of his service in Vietnam.  Simply put, his lay contentions are not consistent with the other evidence of record, and are outweighed by this evidence.

In summary, the Board finds that the treatment records provide evidence against these claims, indicating questionable disorders that began many years after service without connection to service.  There is no competent evidence that the Veteran's claimed peripheral neuropathies of the upper and/or lower extremities might be etiologically related to his service.  Accordingly, the Board concludes that the preponderance of the evidence is against these claims.  

Skin Disorder

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any skin disorder.  On the November 1973 service separation examination, clinical evaluation findings included pes cavis and scars to the right hand, left knee, and bridge of the nose; all other items were normal.  

In his March 2006 statement in support of claim, the Veteran stated that he had had skin growths removed by way of early melanoma prevention.  On the March 2006 Agent Orange Registry examination, the past medical history was noted to include benign skin lesions that were excised in 1993, 1998, and 2003.  On physical examination, the skin was negative for any rashes or suspicious lesions.  The diagnosis was status post excision of benign skin lesions.

On November 2006 VA sinus examination medical history form, the Veteran reported removal of skin growths in 1993, 1998, and 2003.  On December 2006 VA treatment, a history of "early melanoma" was noted as having been removed many years earlier; he had regular dermatology follow-ups.

The May 2007 rating decision on appeal denied service connection for skin growths as secondary to exposure to herbicides based on findings that such growths were not related to service and are not a recognized condition presumptive to Agent Orange exposure.

The Veteran's STRs are silent for any skin disorder.  Post-service treatment records are also silent for any chronic skin disorder.  There is no evidence that a chronic skin disorder was manifested in service.  There is likewise no competent evidence that a chronic skin disorder was manifested at any time after his separation from active duty (and in particular during the pendency of this claim).   

While the Veteran may be competent to report, and the medical evidence verifies, that he has had skin growths removed on three occasions prior to filing this claim, whether or not such skin growths were related to a disease or injury in service is a medical question beyond capability of lay observation.  He has not submitted any medical opinion or citation to medical text in support of his claim.  The treatment records regarding the excision of the benign skin growths do not make any mention of the Veteran's service.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic skin disorder.  As the record does not include any such evidence, there is no valid claim of service connection for a chronic skin disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against this claim.  Accordingly, the appeal is denied. 

Respiratory Disorder

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a chronic respiratory disorder.  On August 1967 service entrance examination, the Veteran reported a history of chronic or frequent colds as well as sinusitis at age 16; clinical evaluation findings included only severe pes cavis of the feet.  On September 1971 and December 1971 STRs, the assessment was a common cold.  On May 1972 STR, he reported headache, sleepiness, and loss of appetite.  On November 1973 service separation examination, clinical evaluation findings included pes cavis and scars to the right hand, left knee, and bridge of the nose; all other items were normal.  

On December 2001 private treatment, the assessments included allergic rhinitis; it was noted that the allergies occurred in the fall and spring, worse in the fall.  On December 2002 private treatment, the Veteran complained of allergy flare-ups.  On January 2003 chest X-ray, the lungs were clear.  On January 2004 private treatment, he reported wheezing and sinus pressure for one week; the assessment was viral bronchitis.  

On March 2006 Agent Orange Registry examination, the Veteran reported that he had smoked cigarettes until he stopped in 1980.  On physical examination, his lungs were clear.  On November 2006 VA sinus examination, he reported that he would take prescription antibiotic therapy for severe headaches and severe episodes of sinusitis, and he would otherwise use steroid nasal sprays and minor analgesics.  He reported a chronic or recurrent cough, which the examiner opined probably reflected drainage from the sinuses.  On physical examination, the lung fields were clear.  The examiner diagnosed sinusitis but no other respiratory disorder.

On December 2006 VA treatment, no "true symptoms of sinusitis" were noted, such as purulent drainage or fever, related to the Veteran's complaints of chronic headaches.  Chronic rhinitis/sinusitis was noted including nighttime post-nasal drip with morning sore throat and cough; there was no seasonal component noted.  These findings were repeated on May 2007 VA treatment, at which time the Veteran reported use of Actifed "sinus" for headaches.

The Veteran's STRs are silent for any chronic respiratory disorder.  The post-service treatment records indicate that he experienced one episode of acute bronchitis in January 2004, with no residuals.  There is no evidence that a chronic respiratory disorder was manifested in service.  There is likewise no competent evidence that a chronic respiratory disorder was manifested at any time after his separation from active duty (and in particular during the pendency of this claim).   

While the Veteran may be competent to report, and the medical evidence verifies, that he has had one episode of acute viral bronchitis prior to filing this claim, whether or not such bronchitis was related to a disease or injury in service is a medical question beyond capability of lay observation.  He has not submitted any medical opinion or citation to medical text in support of his claim.  The treatment records regarding the single episode of bronchitis do not make any mention of the Veteran's service.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a chronic respiratory disorder.  As the record does not include any such evidence, there is no valid claim of service connection for a respiratory disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against this claim.  Accordingly, the appeal is denied. 

Sinusitis

The STRs show that on August 1967 service entrance examination, the Veteran reported a history of chronic or frequent colds as well as sinusitis at age 16.  On September 1971 and December 1971 STRs, the assessment was a common cold.  On May 1972 STR, he reported headache, sleepiness, and loss of appetite.  On September 1973 STR, the Veteran complained of a sinus headache; the impression was sinusitis.  

On November 1973 service separation examination, clinical evaluation findings included pes cavis and scars to the right hand, left knee, and bridge of the nose; all other items were normal.  (In a March 2006 statement, the Veteran stated that this "quick exam" took place while he was stationed onboard the U.S.S. Mt. Whitney in December 1973.)

On December 2001 private treatment, the assessments included allergic rhinitis; it was noted that the allergies occurred in the fall and spring, worse in the fall.  On December 2002 private treatment, the Veteran complained of allergy flare-ups, and he stated that it was not sinusitis.  On January 2004 private treatment, the Veteran reported wheezing and sinus pressure for one week; the assessment was viral bronchitis.  

On November 2006 VA sinus examination, the examiner noted that the Veteran had sinusitis at age 16, as documented in the claims file.  The examiner also noted that several STRs mentioned the sinuses in August 1967, December 1971 and April 1972.  The Veteran reported having sinusitis five to six times per year with frontal headaches.  He reported that he would take prescription antibiotic therapy for severe headaches and severe episodes of sinusitis, and he would otherwise use steroid nasal sprays and minor analgesics.  He reported a chronic or recurrent cough, which the examiner opined probably reflected drainage from the sinuses.  

On physical examination, the nares were bilaterally obstructed to about 90 percent, serous discharge was present, and there was tenderness over the frontal and maxillary sinuses.  The examiner did not note any drainage down the posterior nasopharyngeal wall or any nasal polyps.  The lung fields were clear.  The examiner diagnosed sinusitis, noting that there was no X-ray evidence of sinusitis, and CT scan is the preferred test for diagnosing sinusitis.  The examiner opined, "This is an active duty occurrence and well-documented thereof."

The Board finds that the November 2006 examination is adequate for rating purposes regarding sinusitis, as it was by a medical professional who conducted a full physical examination of the Veteran for all relevant findings and conducted a thorough review of the complete medical history and statements included in the claims file (exhibiting familiarity with the record).

It is not in dispute that the Veteran has consistently complained of recurring sinusitis and associated symptoms.  Service connection for sinusitis was denied essentially on the basis that a prior history of sinusitis was reported by the Veteran upon entrance examination and chronic sinusitis was not shown in the post-service treatment records.  However, the overall disability picture presented reflects that the Veteran first experienced his recurring symptoms of sinusitis during service, and that they have persisted.  

As noted above, a disease may be service connected if seen in service with continuity of symptomatology demonstrated after discharge.  The Board finds that the medical evidence demonstrates symptomatology of sinusitis which was first seen in service and continuity since.  In summary, the requirements for establishing service connection for sinusitis are met.  It is reasonably shown that the Veteran has chronic sinusitis which had its onset (was incurred) in service.  Accordingly, service connection for sinusitis is warranted.

Neck Disorder

The STRs are silent for any complaints, findings, treatment, or diagnosis of any neck disorder.  On November 1973 service separation examination, clinical evaluation findings included pes cavis and scars to the right hand, left knee, and bridge of the nose; all other items were normal.  

On March 2006 Agent Orange Registry examination, the Veteran's neck was supple with no goiter, bruit, nodes, or JVD.  On November 2006 examination for SSA, the Veteran had full range of motion of his cervical spine.  In a December 2006 statement, he stated that he had pain in the neck area on the left side when lifting any weight over 25 pounds, or with repeated lifting of lower weights of 10 pounds for more than 15 minutes.  He stated that the pain would occur while typing on a computer for long periods of time or when he is stressed.  He stated that he had had the problem for many years, but without treatment, and he appeared to attribute the recurring problem to being "blown to the ground by a rocket attack" in Vietnam in 1969.

On December 2006 private treatment for back and left leg pain, the Veteran reported episodic neck discomfort.  On March 2007 VA treatment, he reported severe neck pain which rendered him unable to drive.  He reported that Advil and heat had provided temporary relief.  On physical examination, there was normal cervical lordosis from the head/neck and shoulders without limitations.  The examiner noted "no point tenderness but points to left side of cervical spine at C3-4 level.  There were no masses or lesions.  The assessment was cervical strain.

On May 2007 VA treatment, the Veteran reported having severe left-sided neck pain two months earlier, for which he sought treatment at the Tucson VAMC; he reported that he was given a prescription and the neck pain gradually improved until that morning.  He believed that kayaking the previous day had exacerbated the neck pain.  The assessment was chronic intermittent neck pain.  On November 2007 VA treatment, he reported occasional episodes of neck pain, though nothing severe.  The assessments included chronic neck pain. 

The record clearly shows that the Veteran first complained of neck pain in 2006, approximately 33 years after separation from active service in 1973.  There was no notation or history of a neck disorder when the Veteran was examined for separation from service in 1973, and the evidence clearly indicates that the current recurring neck pain was incurred several decades after service.  The incurrence of the chronic neck pain several years after separation from service precludes a finding that it was first incurred in service.  

While the Veteran is competent to observe ongoing or increased symptoms of neck pain since service, his account of having incurred a chronic neck disorder in service is self-serving, is inconsistent with the records (which are entirely silent for any neck problems in service or after service prior to 2006), and deemed not credible.  The post-service record provides particularly negative evidence against this claim, outweighing the Veteran's statements.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran has a neck disorder incurred as a chronic disability during service, and therefore against a conclusion that it was caused by service.  Because the only diagnoses in support of this claim to date are chronic neck pain and cervical strain, presumptive service connection for arthritis as a chronic disease under 38 U.S.C.A. § 1112 is not warranted.  

The Veteran may still establish service connection for a neck disorder if there is affirmative evidence that relates it to an event or injury in service.  However, the factual data does not support his assertions that he incurred a chronic neck disorder in service, providing evidence against this claim.  

The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the competent medical evidence fails to establish that the Veteran has a neck disorder incurred in or related to service.  Therefore, the Board is precluded from making a finding to the contrary.  

The Veteran's own statements relating any current neck disorder to an injury in service are not probative evidence.  As was noted above, his accounts of a neck injury in service which became a chronic disability are self-serving, unsupported by any objective data, and are considered not credible.  To the extent that he seeks to link a current neck disorder to any incident in service, the etiological linkage of a current disability to a remote complaint is a medical question too complex to be resolved by a layperson/lay observation.  See Jandreau, supra, Davidson, supra.
 
In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, service connection for a neck disorder is denied.

Low Back Disorder

The STRs are silent for any complaints, findings, treatment, or diagnosis of any low back disorder.  On November 1973 service separation examination, clinical evaluation findings included pes cavis and scars to the right hand, left knee, and bridge of the nose; all other items were normal.  

In a March 2006 statement, the Veteran stated that in June 1970, while moving communications equipment from river patrol boats tied to Mobile Base One at Tan My, he fell onto the deck and injured his back.  He stated that he was told his "fifth lumbar" was fractured and was sent to the infirmary for overnight observation, after which he returned to Mobile Base One and then NSA Da Nang with the equipment which needed to be repaired.  

He stated that he was given light duty with no lifting.  He stated that he reported the back injury both in Vietnam when it occurred and later to the medical personnel on the U.S.S. Mount Whitney in 1972 or 1973.  He stated that he was on light duty for three years, from June 1970 to his separation from service in December 1973, as the injury caused him difficulty primarily with lifting. 

In another March 2006 statement, the Veteran reported that he has had extensive rehabilitation since his claimed in-service back injury to maintain the use of the lower back and gain employment.  He reported that his back had been a problem since service.  On March 2006 Agent Orange Registry examination, the past medical history included a 1975 motorcycle accident that resulted in a low back injury.  A chest X-ray showed some arthritis in the mid-spine.  The examining physician noted that there was no current evidence to suggest that the mid-spine arthritis was in any way related to possible Agent Orange exposure in Vietnam.

On March 2006 private treatment, the Veteran reported lower back pain off and on.  He reported a history of two courses of physical therapy, first in the 1980s and then in the 1990s.  On July 2006 private treatment, there was tenderness to the left paraspinous muscle on palpation; the assessment was low back pain.  On August 2006 private treatment, the back pain resolved following a Toradol injection.

On November 2006 examination for the SSA, the Veteran reported that he injured his back in service in November 1970; he reported that after extensive rehabilitation he returned to light duty for his three remaining years of service.  He reported that he reinjured his back in a 1975 motorcycle accident.  He reported that the pain improved in the 1980s when he was in school and worsened in the 1990s with his work as a communications field engineer.  He reported that, when the back pain is particularly bad, 3 to 4 days per week, it radiates down the left leg to the knee, associated with some tingling in the left foot.  

He reported that he had a back brace and a cane that he was given during his service.  Lumbar spine x-rays showed spondylolisthesis Grade I at L5 and S1 secondary to what appeared to be pars and articularis defects, and wedge compression deformities at the thoracolumbar junction and at the L2 level that appeared to be chronic as evidenced by end-plate sclerosis.  Following a physical examination, the impressions included low back pain with radiculopathy and a history of L5 vertebral fracture.  An undated decision by SSA found him not to be disabled due to his primary claim of back disabilities.  

On December 2006 private treatment, the Veteran reported that he injured his back in service when he fell off a boat onto a pier and was diagnosed with a fractured fifth lumbar vertebra; he reported that he was treated conservatively and continued to have episodic symptoms despite improvement.  He reported that he had an exacerbation in 1997, at which time an MRI revealed the fracture; he was treated with physical therapy and improved.  

He reported an increase in symptoms during the previous year, and he was treated with Toradol medication and a Toradol shot.  He reported recurring central low back pain, more severe on the left side.  He reported that when the back pain is severe, he gets numbness down the lateral and anterior thigh into the anterior lower left leg.  He reported that his back problem caused him to retire from working as an engineer in the field.  

Lumbar spine MRI results showed a posterior disc bulge at L1-2 with potential slight mass-effect or irritation upon the origin of the left L2 root, and broad-based posterior disc protrusion at L5-S1with potential slight mass-effect and/or irritation upon the exiting right and left L5 roots.  Following a physical examination, the diagnoses were low back and leg pain, with history of L5 fracture in 1970, MRI in 1997 with unknown results, and complaints consistent with an L4 versus L5 radiculopathy.  The treating physician noted the Veteran's reports that he had had the back problem for several years but it had recently worsened to the point of having to change his job.

In a February 2007 letter, the December 2006 treating private physician noted the results of the lumbar spine MRI and indicated that, when the Veteran returned to review the results the previous month, his back was feeling better and he was having minimal leg symptoms.  He declined physical therapy and medications, and he was not found to be symptomatic enough to undergo an epidural injection. 

The Board notes that in a March 2007 statement, the Veteran conceded that the November 2006 SSA physician was unable to determine the source of his lower back injury.  On May 2007 VA treatment, he reported that his back was doing well and he was very active, biking and kayaking.  He had declined physical therapy and tried the medication Lyrica instead, which he stopped taking because he did not feel that it helped.  The assessment was chronic low back pain.  On November 2007 VA treatment, he complained of occasional episodes of back pain, though nothing severe; the assessments included chronic low back pain. 

The record does not show that the Veteran incurred a chronic low back disorder in service.  There was no notation or history of a low back disorder when the Veteran was examined for separation from service in 1973, and the first medical evidence of any back disability was in 2006, 33 years after separation from service.  He also reported injuring his back in a 1975 motorcycle accident and in 1997 in the workplace.  The incurrence of a chronic low back disorder several years after separation from service precludes a finding that it was first incurred in service.  

While the Veteran is competent to observe ongoing or increased symptoms of a low back disorder since service, his account of having incurred a chronic back injury due to a fall in service is self-serving, is inconsistent with the records (which are entirely silent for any back complaints in service), and deemed not credible.  Consequently, the post-service record provides particularly negative evidence against this claim, outweighing his statements.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's low back disorder was incurred as a chronic disability during service, and therefore against a conclusion that it was caused by service.  Regarding the diagnosed spondylolisthesis, service connection for arthritis on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

The Veteran may still establish service connection for his low back disorder if there is affirmative evidence that relates it to an event or injury in service.  However, the factual data does not support his assertions that he incurred a chronic back disorder in service, providing evidence against this claim.  

The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions.  Here, the competent medical evidence fails to establish that the Veteran has a low back disorder incurred in or related to service.  Therefore, the Board is precluded from making a finding to the contrary.  

The Veteran's own statements relating any current low back disorder to an injury in service are not probative evidence.  As was noted above, his accounts of an acute strain injury in service which became a chronic disability are self-serving, unsupported by any objective data, and are considered not credible.  To the extent that he seeks to link his current low back disorder to any complaints that were noted in service, the etiological linkage of a current disability to a remote complaint is a medical question too complex to be resolved by a layperson/lay observation.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, service connection for a low back disorder must be denied.

Residuals of Shrapnel Wounds to the Left Shoulder, Left Upper Arm, and Head

As noted above, the Veteran has been awarded the Combat Action Ribbon, therefore he is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) for combat service.  

On November 1973 service separation examination, clinical evaluation findings included scars to the right hand, left knee, and bridge of the nose.  His STRs do not otherwise contain information pertaining to the scars.  (In a March 2006 statement, the Veteran stated that this "quick exam" took place while he was stationed onboard the U.S.S. Mt. Whitney in December 1973.)

In a March 2006 statement, the Veteran stated that in September 1969, while serving in Cua Viet Detachment from NSA Da Nang, he was slightly wounded from a B-40 and mortar attack, resulting in shrapnel wounds to his upper left arm, left shoulder, and head.  He stated that he was serving in Cua Viet to help clean up the communications and radar installations for boat support following a typhoon earlier that month.

In another March 2006 statement, the Veteran stated that in November 1970 during his final physical examination awaiting orders to return to the United States, he stated that his shrapnel wounds had healed.  He stated that the doctor examined the requested areas but did not record any findings.  On March 2006 Agent Orange Registry examination, the past medical history included a shell fragment wound incurred in Vietnam in 1970.  On November 2006 VA sinus examination medical history form, the Veteran reported "minor" shrapnel wounds to the left arm and neck in September 1969.  

On December 2006 and May 2007 VA treatment, a history of minor shrapnel wounds in Vietnam was noted.  No skin markings were noted to the left upper arm, left shoulder, or head on induction.  The residuals of the minor shrapnel wounds were identified in post-service treatment records and attributed to combat service in Vietnam.  

Given that his account of the events causing his shrapnel wounds to the left shoulder, left upper arm, and head is consistent with the circumstances of his service and that he is entitled to the relaxed evidentiary standards afforded under § 1154(b), the Board finds his explanation that he incurred such shrapnel wounds in combat service not implausible, and credible.  

While it is not clear to what extent they are disabling, they do constitute defects incurred in service.  Therefore, resolving any remaining reasonable doubt in his favor, as mandated by law and regulation (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that service connection for the residuals of shrapnel wounds to the left shoulder, left upper arm, and head is warranted.  

Constant Thirst and Frequent Urination

The Veteran contends that he has a disability manifested by constant thirst and frequent urination.  The Board notes that he claimed this condition as "constant thrust, urination often," and that was the disorder addressed and denied in the May 2007 rating decision on appeal.  However the Board finds it likely, based on the contention of frequent urination and the Veteran's representative's characterization of a genitourinary disability (see September 2011 statement), that the Veteran was referring to constant thirst and will address the claim as such.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of any genitourinary condition.  On November 1973 service separation examination, clinical evaluation findings included pes cavis and scars to the right hand, left knee, and bridge of the nose; all other items were normal.  

On March 2006 Agent Orange Registry examination, there was no history of renal disease.  On November 2006 examination for the SSA, the Veteran denied any problems with bladder control.  On December 2006 VA treatment, no urinary tract symptoms were reported.

The May 2007 rating decision on appeal denied service connection for "constant thrust, urination often" based on a lack of findings in service or since separation from service of any such condition.

The Veteran's STRs are silent for any condition manifested by excessive thirst and frequent urination.  The post-service treatment records are also silent for any such condition.  There is no evidence that any disability manifested by constant thirst and frequent urination was manifested in service or at any time after his separation from active duty (and in particular during the pendency of this claim).   

While he may be competent to report such symptoms, whether or not any such condition is related to a disease or injury in service is a medical question beyond capability of lay observation.  He has not submitted any medical opinion or citation to medical text in support of his claim.  

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a disability manifested by constant thirst and frequent urination.  As the record does not include any such evidence, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against this claim.  Accordingly, the appeal is denied. 

Veterans Claims Assistance Act of 2000 (VCAA)

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claims for diabetes, a skin disorder, and a respiratory disorder, VCAA notice is not required because the issues presented involves a claim that cannot be substantiated as a matter of law because of an absence of diagnosis.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

With respect to the remaining claims, VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2006 and November 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in those same letters, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to those issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the STRs and pertinent post-service treatment records have been secured.  

Next, the Veteran has not been afforded VA examinations for his claimed disabilities of diabetes mellitus, peripheral neuropathies of the upper and lower extremities, a skin disorder, neck disorder, low back disorder, or a disability manifested by constant thirst and frequent urination.  There is no medical evidence whatsoever that any of these disabilities could be related to service.  

Further, there is no competent evidence that suggests a nexus and no evidence that the disabilities became manifest in service with continuity of symptomatology.  There is no evidence of a diagnosis of diabetes mellitus at any time.  There is no evidence that peripheral neuropathies became manifest within one year of service in Vietnam and exposure to herbicides therein.  Therefore, the low threshold described in McLendon has not been met, and examinations to secure a nexus opinion regarding the claimed disabilities are not necessary.  

The RO arranged for VA examinations in March 2006 and November 2006, which were discussed above, and the Board finds these examinations to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  

Therefore, the available records and medical evidence have been obtained in order to make an adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathies of the bilateral upper extremities is denied.

Service connection for peripheral neuropathies of the bilateral lower extremities is denied.

Service connection for a skin disorder is denied.

Service connection for a respiratory disorder is denied.

Service connection for sinusitis is granted.

Service connection for a neck disorder is denied.

Service connection for a low back disorder is denied.

Service connection for residuals of shrapnel wounds to the left shoulder is granted.

Service connection for residuals of shrapnel wounds to the left upper arm is granted.

Service connection for residuals of shrapnel wounds to the head is granted.

Service connection for a disability manifested by constant thirst and frequent urination is denied.


REMAND

With respect to the claim for headaches, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2010).

First, post-service treatment records include assessments of sinusitis as well as headaches alternately diagnosed as being sinus vs. tension vs. migraine.  The Board finds that additional clarification is needed regarding the Veteran's headaches.  Specifically, the medical evidence leaves unclear what symptoms (and associated impairment) are attributable to sinusitis and what symptoms, if any, are attributable to a separate headache disorder (inasmuch as 38 C.F.R. § 4.14 prohibits rating the same symptoms under different diagnoses).  An examination to secure a clarifying medical opinion, noting that service connection for sinusitis is being granted herein, is indicated.  

Finally, records of any VA treatment the Veteran may have received for headaches are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the Denver VAMC since February 2008 and from the Tucson VAMC from April 2008 and associate them with the claims file.

2.  Schedule the Veteran for an examination to determine the presence, nature and likely etiology of any current headache disorder.  The examiner should note the findings in service of sinus headaches, and findings after service of headaches alternately diagnosed as sinus vs. tension vs. migraine.  The examiner must examine the Veteran, review the complete record, and provide opinions responding to the following:  

(a) Please indicate (by clinical diagnosis or explanation why there is none) whether the Veteran has a current headache disorder separable from his now service-connected sinusitis (if diagnosed).

(b) If a headache disability is diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service.  

(c) With respect to the two diagnostic entities of sinusitis and a headache disorder, please identify all pathology, symptoms, and associated impairment that are clearly attributable to sinusitis and to a headache disorder.  If any pathology, symptoms, and/or associated impairment are not distinctly attributable to either diagnosis, please identify the diagnosis to which such is/are more readily attributable.   

The examiner must fully explain the rationale for all opinions given, with references to supporting clinical data/lay statements (and noting any inconsistencies between the factual data and allegations made).  

3.  The RO should then re-adjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


